By the Court,
Smith, J.
This was an ordinary suit of foreclosure. The printed case shows the complaint and answer, and testimony is also set out therein, together with the finding of the facts by the court below, and conclusions of law thereon. But there is no bill of exceptions, nor any case settled, nor anything to show that an exception was taken. Although some testimony is sent up with the papers, it does not purport to be all the evidence taken on the trial, nor indeed that such testimony was used. We must therefore presume that the finding of the court was authorized by the evidence; especially as it was not excepted to; and that the judgment thereon is correct. It would seem to be warranted by the facts found. We cannot review cases of this kind unless the parties preserve their evidence by bill of exceptions, •or case duly settled. (See Head vs. Wells, decided at this term.
Judgment affirmed with costs.